IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs June 24, 2009

                   TONY A. PHIPPS v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Sullivan County
                  No. C53,294    Jon Kerry Blackwood, Senior Judge




                 No. E2008-01784-CCA-R3-PC - Filed October 11, 2010


The Petitioner, Tony A. Phipps, appeals from the denial of his petition for post-conviction
relief. The Petitioner claims (1) that he was denied the effective assistance of counsel at trial
because his trial counsel failed to present exculpatory evidence and explore certain theories
of defense; (2) that misconduct by the prosecutor denied him the right to a fair trial; and (3)
that he is entitled to a new trial based upon newly discovered evidence. We affirm the
judgment of the trial court.

             Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J AMES C URWOOD W ITT,
J R., and N ORMA M CG EE O GLE, JJ., joined.

Jason R. McClellan, Kingsport, Tennessee, for the appellant, Tony A. Phipps.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; H. Greeley Wells, Jr., District Attorney General; and Joseph Eugene Perrin,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                            OPINION

        On May 31, 2002, a Sullivan County Criminal Court jury convicted the Petitioner,
Tony A. Phipps, who was originally charged with the second degree murder of 35-year-old
Wallace Ray Williams, of the lesser included offense of voluntary manslaughter. Following
the jury’s verdict and the trial court’s imposition of an eleven-year sentence, the Petitioner
filed a motion for new trial. The trial court, acting in its role as thirteenth juror, set aside the
voluntary manslaughter conviction and granted the Petitioner a new trial. On August 11,
2004, a second Sullivan County Criminal Court jury convicted the Petitioner of reckless
homicide. The trial court imposed a sentence of ten years’ incarceration, and this court
affirmed both the conviction and the sentence on direct appeal. After our supreme court
denied the Petitioner’s application for permission to appeal, the Petitioner filed a timely
petition for post-conviction relief on February 16, 2007.

                                             Trial Evidence

        The evidence presented at the Petitioner’s trial showed that both the Petitioner and the
victim rented rooms in a four-bedroom home on Newborn Road 1 in Kingsport. Other
residents in the home included the owner, Sylvia Darnell Lyons, and her sons, Josh Darnell
and Jason Sean Christian. Mr. Darnell’s girlfriend, Amanda Bortz, also stayed at the
residence. According to Ms. Bortz, the Petitioner “occupied the front right bedroom,” which
was separated from the rest of the house by a flimsy metal door he kept closed with an old
coat hanger and wire. Ms. Bortz testified that it was common knowledge within the house
that the victim loaned money to the Petitioner. The victim’s mother, Linda Williams Miller,
confirmed that the Petitioner owed money to the victim. Nevertheless, both women testified
that the Petitioner and the victim were friends.

       On the evening of September 9, 2001, Ms. Bortz went to a sports bar with the victim
and Mr. Christian before going back to the Newborn Road house. At approximately 2:00
a.m., Ms. Bortz witnessed an argument between Ms. Lyons and the victim. She stated that
the two argued about money, which was a common theme of all arguments at the house. Ms.
Bortz recalled that “the victim got very upset and loud and the argument escalated.”
According to Ms. Bortz, the Petitioner could hear the entire argument between Ms. Lyons
and the victim. During that argument, the victim told Ms. Lyons that he would get the money
the Petitioner owed him and pay it to Ms. Lyons. The victim, who “had drank approximately
a pitcher and a half of beer[] and . . . was on ‘dope,’” then yelled the Petitioner’s name, shook
his bedroom door, and shouted, “Bring your punk a-- out here. We need to talk.”

       At that point, the Petitioner, who was “standing next to his bed and aiming the gun
toward the bedroom door,” shot the unarmed victim. Ms. Bortz stated that the Petitioner shot
the victim a second time after the victim stumbled into the Petitioner’s bedroom. The
Petitioner immediately asked Ms. Lyons to telephone 9-1-1. The victim died shortly after
arriving at the hospital. State v. Tony Allan Phipps, No. E2005-00647-CCA-R3-CD,
Sullivan County, slip op. at 1-5 (Tenn. Crim. App. April 5, 2006).




        1
          Throughout the record, the address is spelled Newborn Road, Newbern Road, and Newburn Road. For the
sake of consistency, we will use the spelling in our opinion on direct appeal.

                                                     -2-
                                  Post-Conviction Hearing

         At the post-conviction hearing, Kingsport Police Officer Jason Bellamy testified that
upon his arrival to investigate the shooting at the Newborn Road house, he and another
officer placed the Petitioner into custody. Officer Bellamy described the Petitioner as
“upset” and noted that the Petitioner was arrested without incident. After his arrest, the
Petitioner told Officer Bellamy, “I did what I had to do.” The Petitioner also told the officer
that the victim broke into his room and attempted to choke him. He stated that upon his entry
into the Petitioner’s bedroom, he observed that the “eye-hook type latch” on the bedroom
door was broken. Officer Bellamy stated that he was called as a witness at the Petitioner’s
first trial but did not recall testifying at the second trial.

        Kingsport Police Officer Dennis Hickman testified that he went to the Newborn Road
house two days before the shooting to investigate a call made by the Petitioner. Officer
Hickman stated that the Petitioner complained that the victim had threatened him as a result
of a disagreement over money the Petitioner was holding for Mr. Williams. He said he did
not recall that the Petitioner expressed fear of the victim. Officer Hickman stated, however,
“I would dare say he did [fear the victim]. Otherwise he would not have called us.” Officer
Hickman noted that the Petitioner “was pretty matter of fact about it.” Officer Hickman said
he did not testify at either of the Petitioner’s trials.

        During cross-examination, Officer Hickman confirmed that although the Petitioner
placed his call to police on September 7, 2001, his complaint involved a verbal altercation
that occurred on September 4, 2001. Officer Hickman testified that although he offered to
speak with the victim as a result of the Petitioner’s call, the Petitioner declined the offer. He
stated that the Petitioner did not act frightened during their discussion. He also said he
advised the Petitioner to call the police if the victim became violent and that the Petitioner
said, “[The victim] had not been violent toward him before.”

       Kingsport Police Detective David Cole, who participated in the investigation of the
shooting, testified that he observed that the hanger used to keep the Petitioner’s bedroom
door closed was broken. He said he was aware that the house was a drug house. Detective
Cole testified that trial counsel never interviewed him in conjunction with the case. He
admitted that the autopsy of the victim established the victim’s blood alcohol level as .088
percent and that the victim had taken diazepam and nordiazepam.

       During cross-examination, Detective Cole confirmed that he was present in the
courtroom throughout the Petitioner’s trial and that evidence that the victim had barged into
the Petitioner’s bedroom and broken the latch on the door had been presented to the jury at
both of the Petitioner’s trials. Detective Cole also confirmed that the Petitioner’s trial

                                               -3-
counsel thoroughly cross-examined the medical examiner regarding the presence of drugs
and alcohol in the victim’s blood. Upon redirect-examination, Detective Cole stated that he
could not recall whether either of the 9-1-1 calls were played for the jury.

        Sylvia Darnell Lyons testified that she rented a room to the Petitioner and that the
victim lived in the house but did not pay rent because he “was a close friend.” She stated that
the victim “was fixing to marry [her] daughter but he had a relationship. [Her daughter] was
incarcerated in Johnson City.” Ms. Lyons recalled that her daughter, Sabrina, was “on the
brink of getting out in 2001.” According to Ms. Lyons, there was conflict because the
Petitioner was corresponding with Sabrina, and Ms. Lyons could feel the conflict because
the Petitioner and the victim had been friends for years. Ms. Lyons testified that the
Petitioner was “working undercover” during the time he lived in her home.

        Ms. Lyons stated that on the day of the shooting, the victim noticed that she was
smoking Bronco cigarettes rather than her usual Marlboro Milds and that he inquired if she
was experiencing financial trouble. She told him that the Petitioner had not paid his rent, and
the victim told her that he was “going to go in there and ask [the Petitioner] for that $200 [the
Petitioner was] holding for [him].” According to Ms. Lyons, the victim said, “I ain’t going
to see you sit here and smoke Bronco cigarettes.” Ms. Lyons stated that she implored the
victim to “just wait and talk about it in the morning,” but the victim refused, saying, “I ain’t
got much change left either.” She said that at that point, the victim yelled for the Petitioner
to come into the living room, and that when he did not, the victim said, “Punk, come out
here.” She said that when the Petitioner did not open the door, the victim went to the door
quickly and opened it, and that she walked behind the victim. She said she did not hear the
victim say, “Get your punk a– out here.” She denied that the victim jerked open the
Petitioner’s door and said that it would only take two fingers to open it.

        Ms. Lyons testified that the Petitioner told her he was afraid of the victim and that she
told him she did not think it was good that the Petitioner had not paid his rent and was
writing to her daughter. She said she thought the victim did not like the Petitioner’s writing
to her daughter but that the victim never mentioned it to her other than saying that he found
a letter on the kitchen table. She said the Petitioner and the victim “were always friends.”
She also conceded that the victim was “drinking, he was broke, and [the Petitioner] was
writing letters to the person he loved.” She acknowledged that after the victim opened the
door to the Petitioner’s bedroom, the victim stood between the Petitioner and the only exit
to the room. She stated that she did not testify at either of the Petitioner’s trials.

       Thomas King testified that he had known the Petitioner since the late 1970s when the
Petitioner began helping Mr. King’s brother in their “shop.” He said that he “got sick in ‘99
and everything is kind of a blur since then.” Mr. King stated, however, that he recalled the

                                               -4-
Petitioner stating that he was “[p]hysically afraid” of the victim because the victim, who
“was a larger man,” would “come into [the Petitioner’s] room unexpectedly.” Mr. King said
he did not know the victim and doubted he would have met the victim if the Petitioner and
the victim were lifelong friends. He said he did not meet many of the Petitioner’s friends.
He said he never discussed the case with the Petitioner’s trial counsel.

       Gerald Charles “John” King testified that he had a stroke but that it did not affect his
memory. He said that he and his brother grew up with the Petitioner, who lived in their
neighborhood. He stated that he had never heard of the victim, but he then said he knew that
the victim and the Petitioner were friends and that he was aware of one occasion when the
victim and the Petitioner rode somewhere together. He said he never spoke with trial counsel
other than to say hello and that he never testified on behalf of the Petitioner.

       Sherry Haynes testified that she had known the Petitioner for more than twenty years
and that they were “like brother and sister,” “like a best friend kind of a thing.” She stated
that she lived “maybe a block and a half” from the Petitioner and knew “pretty much all his
friends.” Despite this, she “never knew” the victim. She said she “never knew of a Ray
Williams living in [the] neighborhood.” Ms. Haynes testified that she was never interviewed
by the Petitioner’s trial counsel and that she did not testify at either of the Petitioner’s trials.

        The Petitioner testified that he provided trial counsel with the names of more than
twenty witnesses whose testimony would establish that he and the victim were not best
friends and that the victim did not live at the Newborn Road house. He said the discovery
provided to him by trial counsel contained “several pieces of powerful exculpatory
evidence,” such as that he reported to the police that the victim threatened his life and that
Ms. Lyons did not want the victim at the Newborn Road house. The Petitioner stated that he
told trial counsel about signed receipts showing that he did not owe rent to Ms. Lyons. He
said that although he and trial counsel discussed the 9-1-1 recordings, he heard them for the
first time during the evidentiary hearing because neither was played for the jury during his
trial. He said he was aware during the conviction proceedings that the 9-1-1 recordings
existed. He said that he knew the victim was recently arrested for selling morphine and that
he wanted counsel to present this evidence.

        The Petitioner described the Newborn Road house as “a nightmare” and stated that
he “tried not to be there at all.” He said he was disabled and had a limited income. He said
he did volunteer work at a Goodwill Store and that he tried to stay there eight to twelve hours
a day to be away from the house. He stated that he was living with drug addicts who would
steal money if he went to the bathroom and that he rented a post office box in which he kept
his money. He said he explained his living situation to both Officer Hickman and his trial
counsel. The Petitioner stated that he told counsel that he was “scared to death” of the victim

                                                -5-
and asked counsel repeatedly when he was going to present proof of his fear of the victim.
He said he wanted to testify at trial but counsel told him to “keep [his] mouth shut” because
the discovery material established that the Petitioner acted in self-defense. He said he wrote
counsel “so many letters . . . giving him information that it just about drove him batty.” He
said that trial counsel failed to present the witnesses and other evidence he wanted, but he
acknowledged that trial counsel protected his Fifth Amendment and Miranda rights. He said
he “stood on” these rights after trial counsel explained them to him.

       During cross-examination, the Petitioner acknowledged that his counsel “took any and
about all” of the telephone calls the Petitioner placed to him. He said counsel did not
respond to his letters but that the letters were “letters of information.” He stated that
although he “begged” counsel to put on evidence to support his self-defense claim, counsel
did not do so. The Petitioner admitted that he chose not to testify on the advice of trial
counsel. On redirect examination, the Petitioner emphasized that he relied on the advice of
his counsel throughout the trial.

        Trial counsel testified that he represented the Petitioner in his two trials in 2001 and
2004. He stated that he elicited Officer Bellamy’s testimony regarding the victim’s breaking
the latch on the Petitioner’s bedroom door during the first trial. He did not think Officer
Bellamy testified at the second trial. He said the evidence did not fit into the defense theory
of the case because the latch was a bent coathanger. He said, “I guess you could use it as
exculpatory.” He said he tried using this defense theory at the first trial and could not really
say why the same theory was not pursued at the second trial, but he noted that the State used
different witnesses and “the proof came in different” at the second trial.

        Trial counsel testified that he interviewed Ms. Lyons on two occasions and that during
the interviews “she was not very coherent” and expressed a desire for the Petitioner “to burn
in hell.” He said she appeared to be under the influence of medication. He said her
testimony was more damaging than that of Amanda Bortz and that he did not think Ms.
Lyons would be a helpful witness for the defense. As a result, trial counsel chose not to call
Ms. Lyons as a witness.

       Counsel testified that Amanda Bortz was a favorable witness for the defense. He
noted, however, that she was now deceased. He said he did not interview Christy Bishop,
whom the victim allegedly assaulted five months before his death.

      Trial counsel testified that he did not present evidence that the victim had a record for
“going armed” because this did not fit the theory of the case, which involved the unarmed,
somewhat intoxicated victim making threats for the Petitioner to get his “punk a–” out of his
room. He said he did not want to “give the prosecution an opening for premeditation” even

                                              -6-
though the Petitioner had never been charged with first degree murder. He explained that he
chose to keep it “low-key.”

        Trial counsel testified that he chose not to introduce evidence of the victim’s past
threats to the Petitioner because “that was self serving.” He elaborated, “I didn’t think [it]
was proper . . . because . . . it’s almost like him testifying without being sworn and taking the
witness stand.” He stated that although he was aware that the Petitioner had told John King
he was afraid of the victim, he chose not to call John King as a witness because it would have
been “self serving.” He said he did not believe he could present that evidence because
“[t]hat’s self serving that he was afraid.” Trial counsel acknowledged that he never talked
to Thomas King but stated that John King told him that Thomas was sick and unable to talk
to him.

        Trial counsel testified that he did not ever listen to the 9-1-1 recordings until they were
played at the post-conviction hearing. When asked whether he would have used the
recordings at trial if he had access to them, he said, “Absolutely not.” With respect to his
failure to listen to the recordings before trial, he explained, “I didn’t feel any need to listen
to it because it’s all self serving. And I never, at any time, ever thought about putting [the
Petitioner] on the witness stand.” Counsel recalled,

               We were dealing primarily with the moment of what happened
               when he went through that door and [the Petitioner was] there
               with a black powdered pistol, and what was going through [the
               Petitioner’s] mind at that point. Based on ‘get your punk ass out
               here,’ which I think was similar to the words that the victim had
               stated.

He acknowledged that the Petitioner’s prior statements of fear of the victim would not be as
self-serving if part of an excited utterance theory but stated that he “felt like the way we
handled it was the only way.” He said that in his opinion, the case was better tried in the first
trial, but the result was better in the second trial.

       Counsel testified that there were witnesses he could have presented to challenge the
State’s proof that the Petitioner and victim were “life buddies,” had he tactically tried the
case in this manner. He said several of these witnesses were subpoenaed but that he saw the
friendship as “a collateral issue.” Counsel explained, “As to why I didn’t do this or didn’t
do that, my tactics were to bear down on [the Petitioner’s] size, things of that nature, because
I had a victim that was not armed, had not made a violent threat or . . . anything to indicate
bodily harm other than what was in [the Petitioner’s] mind.”



                                                -7-
        Trial counsel testified that the Petitioner faced a maximum conviction of voluntary
manslaughter at the second trial and that he was concerned about the Petitioner being
convicted of that offense, rather than the reckless homicide conviction the Petitioner
ultimately received. He said that the Petitioner’s “calling the police saying he was afraid, his
telling all these people immediately prior to that he was afraid of this man, . . . could play out
as intent in premeditation. Not that he was charged [with second degree murder] the second
time. But it could create that thought in the minds of the jurors.”

       Counsel testified that he tried to raise the Petitioner’s claim of self-defense “as best
[he] could to get [the Petitioner] off or as little as [he] could get by with and be believable.”
Counsel admitted that self-defense was an affirmative defense that must be supported by
proof, but he nevertheless stated that he “had no proof except by cross-examination.” He
said that based upon information he received from the Petitioner, he determined that the
Petitioner should not testify.

        During cross-examination, trial counsel acknowledged that the jury was presented
with proof that the victim was larger than the Petitioner, was under the influence of alcohol,
and made threatening comments just before opening the Petitioner’s bedroom door. Counsel
described his theory of defense as “[i]mperfect self-defense but self-defense.” Counsel stated
that he discussed his trial strategy with the Petitioner and that the Petitioner agreed with the
strategy. He said that he subpoenaed more than twenty-five witnesses for the Petitioner’s
second trial but that he did not call any of them to testify on the Petitioner’s behalf. He
admitted that he had not spoken with Ms. Haynes before the trial even though he had
subpoenaed her to be a witness.

        At the conclusion of the hearing, the trial court took the petition under advisement.
In a detailed written order, the trial court denied relief, concluding that the Petitioner failed
to establish by clear and convincing evidence that he had been denied the effective assistance
of counsel. The court found that the Petitioner “agreed with counsel that the defense would
not call any witnesses.” Further, the court concluded that the 9-1-1 tape made on the day of
the shooting contained inadmissible hearsay and further revealed the Petitioner’s “calm and
clear mind that might have negated a self[-]defense theory.” The court found that the 9-1-1
tape made three days before the shooting and Officer Hickman’s testimony regarding his
investigation of that call would have been inadmissible hearsay. The court also found that
Officer Hickman’s testimony that the Petitioner was calm during the interview “could have
allowed the jury to infer that the Petitioner was calm, thus negating self[-]defense.” The trial
court determined that Officer Bellamy’s testimony would have been cumulative to other trial
evidence that established that the hinge lock to the Petitioner’s bedroom was broken. Finally,
the court determined that trial counsel’s failure to call witnesses to refute the State’s assertion



                                                -8-
that the Petitioner and victim were friends or to establish that the Petitioner was current on
his rent “was collateral to the self defense theory.”

        In this appeal, the Petitioner contends that trial counsel was ineffective, that the State
engaged in prosecutorial misconduct, and that newly discovered evidence warrants the grant
of post-conviction relief. We take judicial notice of the direct appeal record to aid our review
of the issues.

                                     Standard of Review

       The burden in a post-conviction proceeding is on the Petitioner to prove his
allegations of fact by clear and convincing evidence. T.C.A. § 40-30-110(f) (2006);
Dellinger v. State, 279 S.W.3d 282, 294 (Tenn. 2009). Once a petitioner establishes the fact
of counsel’s errors, the trial court must determine whether those errors resulted in the
ineffective assistance of counsel. Dellinger, 279 S.W.3d at 293; see Strickland v.
Washington, 466 U.S. 668, 687-88, 694 (1984).

        On appeal, we are bound by the trial court’s findings of fact unless we conclude that
the evidence in the record preponderates against those findings. Fields v. State, 40 S.W.3d
450, 456-57 (Tenn. 2001). Because they relate to mixed questions of law and fact, we review
the trial court’s conclusions as to whether counsel’s performance was deficient and whether
that deficiency was prejudicial under a de novo standard with no presumption of correctness.
Id. at 457. Post-conviction relief may only be given if a conviction or sentence is void or
voidable because of a violation of a constitutional right. T.C.A. § 40-30-103 (2006).

        Under the Sixth Amendment to the United States Constitution, when a claim of
ineffective assistance of counsel is made, the burden is on the petitioner to show (1) that
counsel’s performance was deficient and (2) that the deficiency was prejudicial. Strickland,
466 U.S. at 687; see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). A petitioner will
only prevail on a claim of ineffective assistance of counsel after satisfying both prongs of the
Strickland test. See Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). The performance
prong requires a petitioner raising a claim of ineffectiveness to show that the counsel’s
representation fell below an objective standard of reasonableness or “outside the wide range
of professionally competent assistance.” Strickland, 466 U.S. at 690. The prejudice prong
requires a petitioner to demonstrate that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.
at 694.

       In Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), our supreme court decided that
attorneys should be held to the general standard of whether the services rendered were within

                                               -9-
the range of competence demanded of attorneys in criminal cases. Further, the court stated
that the range of competence was to be measured by the duties and criteria set forth in
Beasley v. United States, 491 F.2d 687, 696 (6th Cir. 1974), and United States v. DeCoster,
487 F.2d 1197, 1202-04, (D.C. Cir. 1973). Also, in reviewing counsel’s conduct, a “fair
assessment of attorney performance requires that every effort be made to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
conduct, and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466
U.S. at 689. “Thus, the fact that a particular strategy or tactic failed or even hurt the defense
does not, alone, support a claim of ineffective assistance.” Cooper v. State, 847 S.W.2d 521,
528 (Tenn. Crim. App. 1992). Deference is made to trial strategy or tactical choices if they
are informed ones based upon adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982); see DeCoster, 487 F.2d at 1201.

                            I. Ineffective Assistance of Counsel

        The Petitioner claims that trial counsel performed deficiently by failing to call
witnesses and introduce evidence in support of his self-defense claim, by failing to explore
other defenses, and by failing to present evidence to refute the State’s assertion that the
Petitioner and the victim were friends. The Petitioner contends that the testimony presented
at the evidentiary hearing by Officer Hickman, Sylvia Lyons, Thomas King, and John King,
as well as the recording of the 9-1-1 call he made days before the crime, would have been
admissible at the trial and should have been presented to establish the Petitioner’s fear of the
victim. He claims that testimony from Sherry Haynes and the King brothers would have been
admissible to rebut the State’s proof that the Petitioner and the victim were friends.

                            A. Petitioner’s Statements of Fear

        We consider first the Petitioner claim that trial counsel performed deficiently by
failing to present evidence of his statements of fear of the victim made before the crime.
Trial counsel testified that he did not believe that the Petitioner’s statements of fear would
have been admissible because they were self-serving. Each of the statements in question was
self-serving in that each was made by the Petitioner and beneficial to the Petitioner’s theory
of defense. However, no general rule of evidence excludes statements merely because they
are self serving. See generally Tenn. R. Evid. 101-1008; Palmer v. Nationwide Mut. Fire Ins.
Co., 723 S.W.2d 124, 128 (Tenn. Ct. App. 1986). Instead, most self-serving statements are
excluded not solely because they are self-serving but instead because they constitute
inadmissible hearsay. See State v. George Glenn Faulkner, No. 01C01-9812-CR-00488,
M1998-00066-CCA-R3-CD, Putnam County, slip op. at 11 (Tenn. Crim. App. June 2, 2000)
(observing that “such statements constitute hearsay if offered to prove the truth of the matter
asserted therein and, like other hearsay evidence, are unreliable”).

                                              -10-
         “‘Hearsay’ is a statement, other than one made by the declarant while testifying at the
trial or hearing, offered in evidence to prove the truth of the matter asserted.” Tenn. R. Evid.
801(c). Hearsay is not admissible unless admission is authorized by the evidence rules or by
other controlling provisions of law. Id. at 802. When a statement is admissible under an
exception to the hearsay rule, the fact that the statement is also self-serving would not per se
bar its admission. See State v. Dotson, 254 S.W.3d 378, 392-93 (Tenn. 2008); State v.
Lewis, 235 S.W.3d 136, 145 (Tenn. 2007). Moreover, “if a defendant’s self-serving
statement is offered for a purpose other than proving the truth of the matter asserted therein,
the statement does not constitute hearsay and will be admissible unless excluded pursuant to
some other rule of evidence.” George Glenn Faulkner, slip op. at 11 (citing State v. John
Parker Roe, No. 02C01-9702-CR-00054, Shelby County (Tenn. Crim. App. Jan. 12, 1998)).


       Thus, the fact that the Petitioner’s pre-offense statements could be classified as self-
serving would not, standing alone, render them inadmissible. The record reflects that each
statement qualified as hearsay under the Rules of Evidence, yet counsel made no effort to
determine whether the statements would have been admissible pursuant to a hearsay
exception.

        We must determine whether each of the Petitioner’s would have been admissible at
the trial. We are mindful that a trial court’s ruling on whether a statement is hearsay is a
question of law, and the appellate court reviews the issue de novo without a presumption of
correctness. Russell v. Crutchfield, 988 S.W.2d 168, 170 (Tenn. Ct. App. 1998). But see
Pylant v. State, 263 S.W.3d 854, 871 n.26 (Tenn. 2008) (observing that “this Court continues
to believe that questions concerning the admissibility of evidence are reviewed under an
abuse of discretion standard”).

                              1. September 7, 2004 9-1-1 Call

       We are troubled by trial counsel’s admission that during his representation of the
Petitioner, he never listened to the recording of the Petitioner’s 9-1-1 call made on September
7. Trial counsel heard the tape for the first time at the post-conviction evidentiary hearing.
We note as well that counsel’s generalized characterization of the Petitioner’s pre-shooting
expressions of fear as self-serving demonstrated a lack of preparation by trial counsel. This
court will defer to the tactical and strategic decisions made by counsel only when the record
establishes that the decisions were made after adequate preparation.

      The Petitioner insists that the tape recording of the 9-1-1 call made before the shooting
would have been admissible under the “business records exception to the hearsay rule.”
Despite this statement, the Petitioner actually urges admission of the tape recording under

                                              -11-
Tennessee Rule of Evidence 803(8), which allows for the admission of public records and
reports despite their hearsay nature. The rule provides:

              Unless the source of information or the method or circumstances
              of preparation indicate a lack of trustworthiness, records,
              reports, statements, or data compilations in any form of public
              offices or agencies setting forth the activities of the office or
              agency or matters observed pursuant to a duty imposed by law
              as to which matters there was a duty to report, excluding,
              however, matters observed by police officers and other law
              enforcement personnel.

Tenn. R. Evid. 803(8). Even if the Petitioner could have established that the 9-1-1 service
qualified as a public agency, admission into evidence of any hearsay content of the audio
recording must be predicated upon some other hearsay exception. See State v. Julius E.
Parker, No. 02C01-9606-CR-00188, Shelby County, slip op. at 8 (Tenn. Crim. App. April
23, 1997). To the extent that the tape recording could be deemed the records of the
Kingsport Police Department, Rule 803(8) specifically excludes the records and reports of
“police officers and other law enforcement personnel.”

        Neither does the audio recording qualify for admission pursuant to the business
records exception to the hearsay rule. See Tenn. R. Evid. 803(6). That rule “specifically
requires that the declarant have ‘a business duty to record or transmit’ information.” Id.,
Advisory Comm’n Cmts. Because the Petitioner was the declarant of the statements in this
case, the recording would not have been admissible under the business records exception.

        In addition, the audio recording would not, as many other 9-1-1 calls would, qualify
for admission under the excited utterance exception to the hearsay rule. See Tenn. R. Evid.
803(2). An excited utterance is “[a] statement relating to a startling event or condition made
while the declarant was under the stress of excitement caused by the event or condition.”
Officer Hickman’s testimony at the evidentiary hearing established that the Petitioner
remained calm during both the call and the subsequent interview. Officer Hickman stated
that although the Petitioner reported that the victim had threatened him and that he feared for
his safety, he did so in a very calm manner. We note that the Petitioner made the call on
September 7 about an incident that took place three days earlier, on September 4. At the time
the Petitioner provided the statement, he did not exhibit any signs that he “was under the
stress of excitement caused by the event or condition,” nor did he make any statement that
he feared the victim.




                                             -12-
       The Petitioner also claims that the audio recording qualified for admission under the
“state of mind” exception to the hearsay rule. Tenn. R. Evid. 803(3) (exception for “then
existing state of mind, emotion, sensation, or physical condition”). This rule allows the
admission of “[a] statement of the declarant’s then existing state of mind, emotion, sensation,
or physical condition” as proof of the “mental state at issue or subsequent conduct consistent
with that mental state.” Id., Advisory Comm’n Cmts.

       In the 9-1-1 tape, the Petitioner asked the 9-1-1 dispatcher to send an officer to his
place of employment because he had “a little problem they need to know about.” During the
conversation, the dispatcher asked, “What’s it in reference to?” The Petitioner replied,
“Threats and so forth.” The dispatcher then asked, “To you?” and the Petitioner said,
“Yeah.” The Petitioner did not make any statement about being afraid, nor was he agitated
or excited. The tape was not admissible as a statement of then existing mental, emotional,
or physical condition because the Petitioner did not make a statement relative to his “state
of mind, emotion, sensation, or physical condition.” See Tenn. R. Evid. 803(3).

                                2. Officer Hickman’s Report

       The Petitioner asserts that the incident report prepared by Officer Hickman after the
Petitioner’s September 7 call to 9-1-1 would have been admissible under the public records
and reports exception to the hearsay rule. As noted above, this hearsay exception excludes
from admission the records and reports of “police officers and other law enforcement
personnel.” Tenn. R. Evid. 803(8). The incident report does not qualify for admission
pursuant to any other exception to the hearsay rule

                       3. Petitioner’s Statements to Officer Hickman

        Because Officer Hickman testified that the Petitioner remained calm throughout their
interview, the statements the Petitioner made to Officer Hickman during the investigation of
the 9-1-1 call were not admissible pursuant to the excited utterance exception to the hearsay
rule. See Tenn. R. Evid. 803(2). We also reject that the Petitioner’s statements to Officer
Hickman were admissible under the “state of mind” exception to the hearsay rule. See Tenn.
R. Evid. 803(3). The Petitioner told Officer Hickman that the victim threatened him over a
disagreement about money, but Officer Hickman could not recall that the Petitioner said he
was afraid of the victim. Although Officer Hickman said that based upon the Petitioner’s call
to the police, he would “dare say” the Petitioner was afraid of the victim, he did not testify
about any statement of fear made by the Petitioner. The Petitioner failed to establish that
there was any statement he made to Officer Hickman to show his “then existing state of mind
[or] emotion” in order to show that he entertained a belief of imminent danger, death, or
serious bodily injury to himself. T.C.A. § 39-11-611(a) (self-defense) (2006).

                                             -13-
                         4. Petitioner’s Statement to Thomas King

       The Petitioner claims that his statements to Thomas King that he feared the victim
would have been admissible under the state of mind exception to the hearsay rule. Thomas
King would have testified that the Petitioner said he was “physically afraid” of the victim.
This might have shown the Petitioner’s actual belief at the time of the shooting. See Tenn.
R. Evid. 803(3). However, there was also proof that trial counsel learned that Thomas King
was incapacitated near the time of the trial and was unable to communicate with trial counsel.
Given this uncontroverted evidence, the record does not support a conclusion that trial
counsel performed deficiently by failing to investigate Thomas King and to call him as a trial
witness.

                           5. Petitioner’s Statement to John King

       John King did not testify that the Petitioner expressed fear of the victim to him.
Despite the controverted proof that trial counsel did not interview John King before trial,
there was no proof that John would have offered relevant, admissible testimony about the
Petitioner’s fear of the victim before the crime.

                         6. Petitioner’s Statements to Sylvia Lyons

        Sylvia Lyons testified at the post-conviction hearing that the Petitioner was afraid of
the victim. She also testified that the Petitioner and the victim were “always friends.” Trial
counsel testified that he did not call Ms. Lyons as a trial witness because she was not
coherent, she appeared to be under the influence of medication, and she expressed her desire
for the Petitioner “to burn in hell.” Ms. Lyons could have offered favorable testimony about
the Petitioner’s fear of the victim, but her testimony that the Petitioner and the victim were
“always friends” would have diminished her testimony about the Petitioner’s fear. Trial
counsel made a strategic decision not to call her as a witness because he believed her
incoherence and her animosity toward the Petitioner would outweigh any benefit. The record
does not support a finding that trial counsel was deficient because he chose not to call Ms.
Lyons as a witness.

                     B. Relationship Between Petitioner and Victim

        The Petitioner contends that trial counsel performed deficiently by failing to call
Sherry Haynes, Thomas King, and John King to testify to rebut the State’s evidence that the
Petitioner and the victim were life long friends. Trial counsel testified that he chose not to
call these witnesses because he believed that the Petitioner’s relationship with the victim was
a “collateral issue.”

                                             -14-
         We are troubled by the proof of counsel’s failure to investigate this issue adequately.
We cannot agree with trial counsel’s assessment that the nature of the relationship between
the Petitioner and the victim was collateral to the Petitioner’s claim of self-defense. At the
trial, the State presented the testimony of the victim’s mother that the Petitioner and the
victim were life long friends. This proof contradicted the Petitioner’s claim that he had
reason to fear a physical attack by the victim.

                               1. Testimony of Sylvia Haynes

       Although counsel testified that he subpoenaed Ms. Haynes as a witness, he admitted
that he did not interview her before the trial. Testimony from Ms. Haynes that despite her
own long-time friendship with the Petitioner, she “never knew” the victim could have called
into question the victim’s mother’s testimony about the Petitioner and the victim’s friendship.

                               2. Testimony of Thomas King

        Although Thomas King did not profess any knowledge of whether the Petitioner and
the victim’s friendship existed, his testimony that the Petitioner was afraid of the victim and
that the victim would come into the Petitioner’s room unexpectedly might have been used
to challenge the State’s proof of the friendship. As noted above, however, there was proof
that Thomas King was incapacitated and unable to communicate with trial counsel before the
Petitioner’s trial. Due to Thomas King’s incapacity, the record does not support a
conclusion that he could have offered favorable testimony at the trial.

                                 3. Testimony of John King

        John King testified at the hearing that he grew up with the Petitioner and that they
lived in the same neighborhood, yet he never heard of the victim even though he knew of one
time the Petitioner and the victim rode somewhere together. His testimony might have
diminished the State’s proof of the Petitioner and the victim’s friendship.

                                        C. Prejudice

       Having concluded that trial counsel performed deficiently by failing to offer relevant,
and likely admissible evidence based upon his own misunderstanding of the rules of evidence
and his lack of adequate preparation, we must next ascertain whether the failure to offer
favorable defense proof undermines confidence in the outcome of his trial. See Strickland,
466 U.S. at 694. Our review includes consideration of Sherry Haynes’s testimony about the
Petitioner’s fear of the victim, as well as Ms. Haynes and John King’s lack of knowledge of
a friendship between the Petitioner and the victim. We have not considered any of the

                                              -15-
proffered evidence that we have determined was inadmissible, Thomas King’s testimony due
to the proof of his incapacity, and Sylvia Lyons’ testimony based on the proof that trial
counsel interviewed her and made a strategic decision not to call her as a witness.

         The Petitioner was originally charged with second degree murder and convicted at his
first trial of the lesser included offense of voluntary manslaughter. Following the jury’s
verdict, the trial court, exercising its role as thirteenth juror, concluded that the State had
failed to overcome the presumption that the Petitioner killed the victim in self-defense.2 In
its ruling, the trial court noted in the State’s favor the fact that the Petitioner and the victim
“were close friends and that no prior threats had been made against the [Petitioner] by the
[victim].” The trial court granted the Petitioner a new trial on the offense of voluntary
manslaughter. Despite being on notice of the importance of the relationship between the
Petitioner and the victim and of any prior threats against the Petitioner, trial counsel failed
to use the evidence available to him.

        We note that the Petitioner’s claim of self-defense was borne out to some extent
through trial counsel’s cross-examination of the State’s witnesses. Considering the trial
evidence with the addition of the testimony of Sherry Haynes and John King, the record does
not reflect that the Petitioner demonstrated a reasonable probability that the outcome of the
proceeding would have been different had this defense proof been presented. Although
Sylvia Lyons’s testimony would have provided proof of the Petitioner’s fear of the victim,
the value of this testimony would have been negated by her testimony that the Petitioner and
the victim were “always friends.” Her testimony along with that of John King might have
cast doubt on the Petitioner and the victim’s having a long friendship, but their testimony was
only that they did not know the victim despite their own long-standing friendships with the
Petitioner.

        The record of the Petitioner’s trial reveals a lack of proof that the Petitioner’s belief
in the need for self-defense was based upon reasonable grounds. See T.C.A § 39-11-611(a)


        2
          The trial court concluded that Tennessee Code Annotated section 39-11-611(b) was applicable in this case.
At the time of the crime, that subsection provided:

                 (b) Any person using force intended or likely to cause death or serious bodily injury
                 within the person’s own residence is presumed to have held a reasonable fear of
                 imminent peril of death or serious bodily injury to self, family or a member of the
                 household when that force is used against another person, not a member of the
                 family or household, who unlawfully and forcibly enters or has unlawfully and
                 forcibly entered the residence, and the person using the force knew or had reason
                 to believe that an unlawful and forcible entry occurred.

T.C.A. § 39-11-611(b) (Supp. 2001) (amended 2007, 2008, 2009).

                                                        -16-
(Supp. 2001) (“The danger creating the belief of imminent death or serious bodily injury is
real, or honestly believed to be real at the time, and must be founded upon reasonable
grounds.”). Even if the Petitioner had established through state of mind evidence an actual
belief in the danger posed by the victim, he failed to show that the belief was reasonable and,
in so doing, failed to establish a claim of self-defense.

       We note as well the possibility that the jury could have viewed the Petitioner’s pre-
shooting expressions of fear as a means of planning and fabricating a self-defense claim.
The jury could have concluded that the Petitioner’s shooting of the victim was pre-planned
and not reckless or negligent.

       The Petitioner failed to show that there was a reasonable probability that the result of
the proceeding would have been different had counsel utilized the evidence offered by the
Petitioner at the evidentiary hearing. The fact remains that the Petitioner shot the unarmed
victim even though the victim made no direct threats toward the Petitioner at the time of the
shooting. See Tony Allan Phipps, slip op. at 9. Even assuming that the Petitioner effectively
negated the State’s proof that the Petitioner and the victim were lifelong friends, the evidence
of Petitioner’s vague statements of fear was not enough to overcome the proof of the
Petitioner’s actions. See id. Because he has failed to establish that he was prejudiced by his
counsel’s deficient performance, the Petitioner is not entitled to post-conviction relief on the
basis of ineffective assistance of counsel.

                               II. Prosecutorial Misconduct

        The Petitioner argues that he was denied due process and a fair trial due to
prosecutorial misconduct. No claim of prosecutorial misconduct was raised on direct appeal.
See Tony Allan Phipps, slip op. This issue is waived. See T.C.A. § 40-30-106(g) (2006)
(providing that claims are waived if they could have been, but were not, presented in an
earlier proceeding).

                             III. Newly Discovered Evidence

        The Petitioner states in the statement of the issues portion of his brief that he is
entitled to post-conviction relief based upon newly discovered evidence, but he has not
identified that newly discovered evidence in his brief or made any supporting argument about
why he is entitled to relief. In his amended petition and at the hearing, the Petitioner
complained that the items of evidence assessed in section I. above, some of which were not
obtained by trial counsel, supported his allegation that trial counsel provided ineffective
assistance at trial. We note that the Petitioner did not pursue a writ of error coram nobis



                                              -17-
based upon newly discovered evidence as prescribed by Tennessee Code Annotated section
40-26-105. See generally State v. Mixon, 983 S.W.2d 661 (Tenn. 1999).

       To the extent that the Petitioner seeks post-conviction relief because counsel failed
to discover evidence that he claims supported his self-defense theory, we have explained
above why he is not entitled to relief. To the extent that the Petitioner seeks relief as
provided by the writ of error coram nobis, this issue was not raised in the trial court, and we
will not consider it for the first time on appeal. See, e.g., State v. Adkisson, 899 S.W.2d 626,
635 (Tenn. Crim. App. 1994) (providing that issues raised for the first time on appeal are
waived); State v. Matthews, 805 S.W.2d 776, 781 (Tenn. Crim. App. 1990).

                                         Conclusion

       Because the record supports the denial of post-conviction relief, the judgment of the
post-conviction court is affirmed.


                                                     ___________________________________
                                                     JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -18-
-19-
-20-
-21-